DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 08, 2021 has been entered.
Hence, This Office Action responds to the the IDS filed on February 08, 2021 and the amendment and argument filed by applicant on August 31, 2020 in response to the Office Action mailed on April 30, 2020.

Status of the Claims
Claims 1, 3-11 and 13-20 are pending.
Claims 1 and 11 are currently amended.
Claims 2 and 12 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 08, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowance
 Claims 1, 3-11, and 13-20 are allowed. Applicant’s amendment and argument filed on June 29, 2020 and the IDS filed on February 08, 2021 have been considered and they are persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of these claims is the inclusion of the limitation of claim 1 of generating uniform resource locator (URL) including at least an offer identifier associated with the received offer data, wherein the offer identifier is a string of hexadecimal characters included as part of the URL, transmitting, by a transmitting device of the processing server, the generated URL including the offer identifier to the entity merchant, receiving, by the receiving device of the processing server, an offer acceptance notification including at least a specific account identifier and the offer identifier, identifying, by the processing device of the processing server, a specific account profile stored in the account database where the account identifier included in the specific account profile corresponds to the specific account identifier included in the received offer acceptance notification; and updating, by the processing device of the processing server, at least one of the specific account profile and the offer data entry to indicate a linkage of the related transaction account to the offer data, which is not found in the prior art of records. The other independent claims contain similar subject matter and the dependent claims are also allowable based on their dependency on the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/ROKIB MASUD/Primary Examiner, Art Unit 3687